DETAILED ACTION
This office action is in response to the correspondence filed on 06/03/2020. This application is a continuation of 15423521, filed 02/02/2017. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10713368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the patented claims. The claims in the instant application are essentially the same while slightly broader in scope than the ones in the issued patent. The instant application has the basic elements of access control using restriction marks associated with a restriction group with a content item while the issued patent has the additional details about the graphical user interface for creating the restriction group and identifying an attribute as seen in the examples below in claims 1 and 11 of the instant application and claim 1 of the issued patent.

Instant Application
U.S. Patent No. 10713368 B2
1. A computer-implemented method comprising:
providing one or more restriction groups in a content management system;
associating one or more restriction marks with the one or more restriction groups, at least a first restriction mark being associated with a first restriction group;
assigning the first restriction mark to a first content item stored in the content management system, in response to determining that the first content item is associated with the first restriction group, the first content item being associated with metadata indicating user access permissions according to the first restriction mark and a security classification;
updating the metadata associated with the first content item based on the assignment of the first restriction mark to the first content item to allow or limit user access to the first content item; and
updating the metadata associated with the first content item to further allow or limit user access 


receiving, through a graphical user interface on a display device associated with a content management system, a selection to create a restriction group to be added to a set of restriction groups, the created restriction group being associated with a graphical representation in the graphical user interface;
in response to selecting the graphical representation, displaying, on the graphical user interface on the display device, an option to create one or more restriction marks associated with the created restriction group,
the restriction group identifying an attribute associated with a user of one or more content items stored in the content management system, and
a restriction mark identifying one or more categories for the attribute identified by the restriction group, the one or more categories being configured to allow or limit user access to one or more content items associated with the restriction mark;

updating metadata associated with the content item, the updated metadata indicating that the selection of the one or more restriction marks is assigned to the content item; and
updating a profile associated with a user to include the one or more restriction marks.

at least one processor;
at least one memory configured to store machine-readable instructions, which, when executed by the at least one processor, cause the at least one processor to perform one or more operations, the one or more operations comprising:
receiving, through a graphical user interface on a display device associated with a content management system, a selection of one or more restriction groups;
displaying, on the graphical user interface on the display device, one or more restriction marks associated with the one or more restriction groups;
receiving, through the graphical user interface on the display, a selection of the displayed one or more restriction marks for being assigned to a content item stored in the content management system, the content item having associated metadata stored in the content management system; and
updating metadata associated with the content item, the updated metadata indicating that the selection of the one or more restriction marks is assigned to the content item.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term "computer readable storage medium" is directed to signal per se, thus non-statutory.
	Examiner notes that “non-transitory” can be added to the term to make it one of the allowable statutory categories.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein et al. (US Pub No. 2012/0331568 A1, referred to as Weinstein).
claim 11, Weinstein anticipates,
	11. A computer-implemented system comprising:
at least one processor; (Weinstein: [0331].)
at least one memory configured to store machine-readable instructions, which, when executed by the at least one processor, cause the at least one processor to perform one or more operations, the one or more operations comprising: (Weinstein: [0331].)
receiving, through a graphical user interface on a display device associated with a content management system, a selection of one or more restriction groups; (Weinstein: Fig. 1-2; [0086]; content owner can authorize (select) multiple groups (restriction groups) or individuals to access their content with varying levels of permissions. [0010]; the user specifying a plurality of individuals or Groups with which to share the content; after the providing and specifying steps, automatically creating a new Group comprising the specified plurality; and distributing the content to the new Group (users can also create a group of their choosing).)
displaying, on the graphical user interface on the display device, one or more restriction marks associated with the one or more restriction groups; (Weinstein: Fig. 1-2; [0196]-[0202]; content owner may choose from options (restriction marks) that control how other members may access the content.)
receiving, through the graphical user interface on the display, a selection of the displayed one or more restriction marks for being assigned to a content item stored in the content management system, (Weinstein: Fig. 1-2; [0196]-[0202]; owner can select different sharing options when they post a piece of content.) the content item having associated metadata stored in the content management system; and (Weinstein: [0301-0303]; resource/content has access levels and metadata.)
updating metadata associated with the content item, the updated metadata indicating that the selection of the one or more restriction marks is assigned to the content item. (Weinstein: [0202]; content owner can modify the checkboxes of the sharing options to their liking for the content they are posting.)


Regarding claim 12, Weinstein anticipates,
12. The system of claim 11, wherein the one or more operations further comprise:
receiving, through the graphical user interface on the display, the selection of the one or more restriction marks for assigning to a user of the content management system, the content item managed by the content management system; and (Weinstein: Fig. 15; [0196], [0219-220]; a resource/content may be declared to be comment-table or modifiable, and a given user can comment/modify that content if the user is a member of the given group that has the relevant access level within that group. Individual permissions within the group for pieces of content can also be customized.)
updating a profile associated with the user, to include the one or more restriction marks (Weinstein: Fig. 15; [0196], [0219-220]; a resource/content may be declared to be comment-table or modifiable, and a given user can comment/modify that content if the user is a member of the given group that has the relevant access level within that group. Individual permissions within the group for pieces of content can also be customized (the user profile is updated per the selection).)


Regarding claim 13, Weinstein anticipates,s
13. The system of claim 12, 
wherein the one or more operations further comprise:
receiving a request, at the content management system and from the user, to access the content item; (Weinstein: [0228-0229]; user requests access to a group resource.)
comparing, by the content management system, the one or more restriction marks indicated in the metadata associated with the content item with the one or more restriction marks in the profile of the user; and (Weinstein: [0196], [0219-220]; a resource/content may be declared to be comment-table or modifiable, and a given user can comment/modify that content if the user is a member of the given group that has the relevant access level within that group. Individual permissions within the group for pieces of content can also be customized.)
granting the user access to the content item in response to the comparing revealing that the one or more restriction marks in the profile of the user satisfy the one or more restriction marks in the metadata associated with the content item. (Weinstein: [0196], [0219-220]; a resource/content may be declared to be comment-table or modifiable, and a given user can comment/modify that content if the user is a member of the given group that has the relevant access level within that group. Individual permissions within the group for pieces of content can also be customized.)


Regarding claim 14, Weinstein anticipates,
14. The system of claim 13, wherein the one or more operations further comprise:
receiving, through the graphical user interface on the display device, a selection of a plurality of users of the content management system; and (Weinstein: Fig. 1-2; [0086]; content owner can authorize multiple groups (groups of users) or individuals to access their content with varying levels of permissions.)
receiving, through the graphical user interface on the display, a selection of one or more restriction marks; and (Weinstein: Fig. 1-2; [0196]-[0202]; content owner may choose from options (restriction marks) that control how other members may access the content.)
assigning, by the content management system, the one or more restriction marks to the selection of the plurality of users. (Weinstein: Fig. 1-2; [0196]-[0202]; owner can select different sharing options for the groups of users they are sharing with.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein, in view of Turner et al. (US Pub No. 2014/0013433 A1, referred to as Turner).
Regarding claim 15, Weinstein discloses, 
15. The system of claim 11, 
Weinstein does not explicitly disclose, however Turner discloses,
wherein the one or more operations further comprise:
receiving, through the graphical user interface on the display device, a selection of a restriction classification of a set of restriction classifications; and (Turner: Fig.3; [0044]; classification choices.)
assigning, by the content management system, the selected restriction classification to the content item stored in the content management system. (Turner: [0032]; enable computer (content management system) to assess and to classify information contained in electronic documents by means of an assistance interface, and associates (assign) the textbased classification determination with the unique codes representing the sensitivity or classification level determinations for information contained in a document and embedding the codes in the shell of an electronic document (content item).)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Turner of into the teachings of Weinstein with a motivation to establish virtual security perimeters for classified electronic documents on a computer system to control access to sensitive or classified documents (Turner abstract and [0004]).


Allowable Subject Matter
Claims 1-10, and 16-20 contains allowable subject matter but remain rejected under Obvious Double Patenting (ODP) rejections and claims 16-20 also remain rejected under 101 rejections.
The following is an examiner’s statement of reasons for allowance: 
Although prior arts Weinstein and Turner above disclose all the limitations of the prior claims (see rejections above), none of the prior arts of record alone or in combination discloses updating the metadata associated with the first content item to further allow or limit user access to the first content item, in response to determining that the security classification is updated as described in the claims.
At the effective filing date of the application, the above limitations would not have been obvious over the prior arts of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of content access control.
Giles; Jason D. et al.	USPAT		US 8464161 B2
Lipsanen, Matti  et al.	US-PGPUB	US 20050097595 A1
Baschy, Leo Martin	US-PGPUB	US 20040239700 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/KA SHAN CHOY/Examiner, Art Unit 2435